DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
Control unit and interface in claim 1.
For the means-plus-function of Control unit and interface in claim 1, the P.G. Pub. Version of the specification discloses a computer in paragraph 40 and “WIFI, WAN or serial or parallel point-to-point connections” in paragraph 43.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient 

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete. Figs. 2 and 3, include features that are not properly identified or labelled, as they pertain to the disclosed invention.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification includes several abbreviations including “LAN” and “WAN”, without their respective definitions.  
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 recites “wherein the interface of the first magnetic resonance tomography scanner is connected to the interface of the second magnetic resonance tomography scanner via the for signal communication purposes”. The limitation should be amended to recite --wherein the interface of the first magnetic resonance tomography scanner is connected to the interface of the second magnetic resonance tomography scanner for signal communication purposes--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “detecting an excitation pulse of the second magnetic resonance tomography scanner outside of an image acquisition”. However, it is unclear how the magnetic resonance tomography scanner detects an excitation pulse of the second magnetic resonance tomography scanner outside an image acquisition. For purposes of the examination the step of detection is being interpreted to mean receiving data or information indicative of the excitation pulse of the second magnetic resonance tomography scanner. 
Claims 4, 14 and 16 recite “…upcoming image acquisition…”. It is unclear if the recitation of “upcoming image acquisition” confers a timing factor or parameter to the acquisition step. For purposes of the examination, the limitation is being interpreted to mean that information about an image acquisition sent to a second magnetic resonance tomography scanner. 
Claims 5-13 are rejected based on their dependency on claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothberg, et al., US 20160069975, hereafter referred to as “Rothberg”.

Regarding claim 1, Rothberg teaches a magnetic resonance tomography scanner (see fig. 1 for details about a first low-field MRI system 1 of fig. 5) comprising: a control unit (see controller 106 of fig. 1 and paragraph 41) for controlling an image acquisition (see paragraph 41); and an interface (see paragraph 70 for the networking protocol or paragraph 72 for the device-to-device communication) connected to the control unit for signal communication (see paragraph 70), wherein the control unit (controller 106) is configured for synchronizing the image acquisition as a function of a signal received via the interface from a second magnetic resonance tomography scanner (see paragraph 77).

Regarding claim 2, Rothberg teaches wherein the interface is configured for exchanging data (see paragraph 72 for the device-to-device communications between two low-field MRI systems), and wherein the control unit is configured for synchronizing the image acquisition with a second magnetic resonance tomography scanner by an information exchange via the interface (see paragraph 75 for the negotiation of the first system with other systems to establish operating parameters).



Regarding claim 4, Rothberg teaches a magnetic resonance tomography scanner (see fig. 1 for details about a first low-field MRI system 1 of fig. 5) comprising: 
a control unit (see controller 106 of fig. 1 and paragraph 41) for controlling the image acquisition (see paragraphs 41-42); and 
an interface (see paragraph 70 for the networking protocol) connected to the control unit for signal communication (see paragraph 70), 
wherein the control unit (controller 106) is configured for sending a signal containing information about an upcoming image acquisition to a second magnetic resonance tomography scanner (see paragraphs 74-75 for the querying and providing of information of operating states between the different low-field MRI systems).

Regarding claim 5, Rothberg further teaches wherein the interface is configured for exchanging data (see paragraph 72 for the device-to-device communications between two low-field MRI systems), and wherein the control unit is configured for 

Regarding claims 6-7, 9-10, and 12, Rothberg teaches wherein the signal includes information relating to a frequency of a transmit process and a receive process (see paragraph 77 for the step of querying the operating frequencies of a different low-field MRI system).

Regarding claims 8, 11, and 13, Rothberg teaches wherein the control unit is configured for changing the frequency of an image acquisition process as a function of the received information (see paragraph 77 for the adjusting of the frequency upon detection of a second low-field MRI system operating close by).

Regarding claim 14, Rothberg teaches a system comprising: 
a first magnetic resonance tomography scanner (see low-field MRI system 1, item 510 of fig. 5) having a control unit (controller 106 of fig. 1) and an interface (see paragraph 70 for the network protocol); and 
a second magnetic resonance tomography scanner(see low-field MRI system 2, item 520 of fig. 5) having a control unit (controller 106 of fig. 1) and an interface (see paragraph 70 for the network protocol), 
wherein the interface of the first magnetic resonance tomography scanner is connected to the interface of the second magnetic resonance tomography scanner via 
wherein the control unit (controller 106) of the first magnetic resonance tomography scanner (low-field MRI system 1, item 510 of fig. 5) is configured for sending information relating to an upcoming image acquisition process via the interface of the first magnetic resonance tomography scanner (see paragraph 75 for the query step), and 
wherein the control unit (controller 106) of the second magnetic resonance tomography scanner (low-field MRI system 1, item 520 of fig. 5) is configured for receiving the information via the interface of the second magnetic resonance tomography scanner and for performing an image acquisition as a function of the received information (see paragraph 75 for the query step).

Regarding claim 15, Rothberg teaches a method for operating a first magnetic resonance tomography scanner having a control unit for controlling the image acquisition and an interface connected to the control unit for signal communication, the method comprising: 
receiving a signal by the control unit via the interface from a second magnetic resonance tomography scanner (see paragraphs 74-75 for the query to detect nearby low-field MRI systems and reception of information regarding the operating state of a second nearby low-field MRI system); 

performing an image acquisition in accordance with the set parameter (see paragraph 44).

Regarding claim 16, Rothberg further teaches ascertaining information about an upcoming image acquisition of the second magnetic resonance tomography scanner by a control unit of the second magnetic resonance tomography scanner (see paragraphs 74-75 for the querying and providing of information of operating states between the different low-field MRI systems); and 
sending a signal containing the information to the first magnetic resonance tomography scanner (see paragraphs 74-75 for the provision of the query results to the querying low-field MRI system).

Regarding claim 17, Rothberg further teaches a computer-readable storage medium on which is stored electronically readable control information (see paragraph 44 for the computing device and paragraph 41 for the software), 
wherein, the electronically readable control information, when executed by a control unit of the first magnetic resonance tomography scanner and/or second magnetic resonance tomography scanner, is configured to cause the control unit to (see paragraph 41): 

set an image acquisition parameter as a function of the received signal (see paragraph 77 for the establishment of operating parameters as a result of the query); and 
perform an image acquisition in accordance with the set parameter (see paragraph 44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4668915 teaches a dual patient MRI system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793